       Case 1:19-cv-03777-CM-BCM Document 65 Filed 01/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         1/6/2021
 TED AMLEY,
                 Plaintiff,                             19-CV-3777 (CM) (BCM)
         -against-                                      ORDER
 SUMITOMO MITSUI BANKING
 CORPORATION,
                 Defendant.

BARBARA MOSES, United States Magistrate Judge.

        Defendant has moved for an order compelling non-party Dr. Margaret Mei to comply with

a subpoena duces tecum first served on her on September 23, 2020. (Dkt. Nos. 61-63.) Defendant's

motion papers do not include any proof of service of those papers upon her, as required by Fed. R.

Civ. P. 45(d)(2)(B)(i). Defendant shall promptly serve its motion papers on Dr. Mei, together with

a copy of this Order, and file proof of service of the same. Dr. Mei's papers in opposition to the

motion to compel (or a statement of non-opposition) shall be due three (3) business days after such

service is effected.

Dated: New York, New York
       January 6, 2021
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                1
